             Case 2:13-cr-00322-RAJ Document 260 Filed 07/29/21 Page 1 of 2




 1                                                 HONORABLE RICARD A. JONES
 2

 3

 4

 5

 6
                        UNITED STATES DISTRICT COURT
 7                FOR THE WESTERN DISTRICT OF WASHINGTON
                                 AT SEATTLE
 8

 9
     UNITED STATES OF AMERICA,                    Cause No. CR 13-322 RAJ
10
                 Plaintiff,                       ORDER PERMITTING
11                                                FILING OF OVERLENGTH
           vs.
                                                  BRIEF
12
     LEWIS DEAN ARMSTRONG,
13
                 Defendant.
14

15         This matter having come before the Court on motion of the Defendant
16
     above-named for leave to file a brief in support of his motion for a competency
17
     hearing that exceeds the page limit specified in Local Criminal Rule 12(b)(5), and
18
     the Defendant having shown good cause, it is hereby order that the motion is
19

20   granted.

21   ///
22   ///
23


24    ORDER PERMITTING FILING OF                                            Gilbert H. Levy
      OVERLENGTH BRIEF - 1                                                          Attorney at Law
                                                                             2125 Western Avenue, Ste 330
                                                                              Seattle, Washington 98121
                                                                          (206) 443-0670 Fax: (866) 471-6818
           Case 2:13-cr-00322-RAJ Document 260 Filed 07/29/21 Page 2 of 2




 1        DATED this 29th day of July, 2021.
 2

 3

 4
                                               A
                                               HONORABLE RICHARD A. JONES
                                               U.S. DISTRICT COURT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


24   ORDER PERMITTING FILING OF                                      Gilbert H. Levy
     OVERLENGTH BRIEF - 2                                                    Attorney at Law
                                                                      2125 Western Avenue, Ste 330
                                                                       Seattle, Washington 98121
                                                                   (206) 443-0670 Fax: (866) 471-6818
